Dissenting Opinion by
Judge Mencer :
I respectfully dissent. The majority holds that the Commonwealth, which had entered into a collective bargaining agreement (agreement), committed an unfair practice in violation of Section 1201(a)(5) of the Public Employe Relations Act1 (Act), 43 P.S. §1101. 1201(a)(5), when the Commonwealth refused to participate in binding arbitration, relative to a claim by the Association of Pennsylvania State College and University Faculties (APSCUF) that the Commonwealth had failed to comply with the provisions of Article XXXIV of the agreement. How could this be so when Section 1201(a)(5) of the Act2 specifically and exclusively deals with the subject of “refusing to *412bargain collectively in good faith?” Here the Commonwealth entered into an agreement with APSCUF and once that happened Section 1201(a)(5) is no longer applicable to the parties.
What we have in this case is a dispute or grievance arising out of the interpretation of the provisions of a collective bargaining agreement. Arbitration of such a dispute or grievance is expressly made mandatory by Section 903 of the Act.3 However, enforcement of that provision is by the parties’ seeking specific performance of their contract in the courts and not by the filing of an unfair labor practice with the Pennsylvania Labor Relations Board. The questions, whether a party to a collective bargaining agreement must arbitrate and what issues he must arbitrate, must be determined by a court on the basis of the contract entered into by the parties. Schoellhammer’s Hatboro Manor, Inc. v. Local Joint Executive Board, 426 Pa. 53, 231 A.2d 160 (1967); Goldstein v. International Ladies’ Garment Workers’ Union, 328 Pa. 385, 196 A. 43 (1938). Three recent cases involving public employes support the contention that a court is the appropriate forum for determining the arbitrability of an issue: Lincoln University v. Lincoln University Chapter, Ass’n of University Professors, 467 Pa. 112, 354 A.2d 576 (1976); Milberry v. Board of Education, 467 Pa. 79, 354 A.2d 559 (1976); and Board of Education v. Philadelphia Teachers Local 3, 464 Pa. 92, 346 A.2d 35 (1975).
I believe the Pennsylvania Labor Relations Board made the right ruling, albeit for the wrong reasons, and, therefore, I would affirm the Board’s order.

 Act of July 23, 1970, P.L. 563, as amended, 43 P.S. §1101.101 et seq.


 Section 1201 reads, in pertinent part:
(a) Public employers, tbeir agents or representatives are prohibited from:
(5) Refusing to bargain collectively in good faith with an employe representative which is the exclusive representative of employes in an appropriate unit, including but not limited to the discussing' of grievances with the exclusive representative.


 43 P.S. §1101.903.